                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

RONALD B. GRAY,                    )
                                   )
          Plaintiff,               )
                                   )
    v.                             )                     CV 318-045
                                   )
ANDRIA MAYBERRY; MYA KAY           )
DOUGLAS; and THE TMG FIRM, LLC,    )
                                   )
          Defendants.              )
                              _________

                                        ORDER
                                        _________

       On August 23, 2019, the Court warned Plaintiff he had fourteen days to explain why

Defendant Douglas should not be dismissed for failure to serve within the extended service

period after reasonable efforts of the United States Marshals Service to serve her. (Doc. no.

38.) On September 6, 2019, Plaintiff responded to the August 23 Order, arguing Defendant

Douglas should not be dismissed and requesting an unknown amount of time to provide the

Court with the proper address to serve Defendant Douglas. (Doc. no. 41.) Although the

Marshals Service has already used reasonable efforts to attempt to locate and serve

Defendant Douglas at two different locations, the Court will allow Plaintiff one final

opportunity to provide sufficient information on her address.       Accordingly, the Court

GRANTS Plaintiff’s request. Plaintiff shall have through and including September 27,

2019, to provide the Court with sufficient information to accomplish service of process on
Defendant Douglas.

      SO ORDERED this 12th day of September, 2019, at Augusta, Georgia.
